




EXHIBIT 10.1










GENERAL MILLS, INC.


2006 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS









Effective as of September 25, 2006



--------------------------------------------------------------------------------




GENERAL MILLS, INC.
2006 COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

1.

PURPOSE


        The purpose of the General Mills, Inc. 2006 Compensation Plan for
Non-Employee Directors (the “Plan”) is to provide a compensation program which
will attract and retain qualified individuals not employed by General Mills,
Inc. and its subsidiaries (the “Company”) to serve on the Board of Directors of
the Company (the “Board”) and to further align the interests of non-employee
directors with those of the stockholders by providing that a portion of
compensation will be linked directly to increases in stockholder value.

2.

EFFECTIVE DATE, DURATION OF PLAN


        This Plan shall become effective as of September 25, 2006, subject to
the approval of the Plan by the stockholders. The Plan will terminate on
September 30, 2011 or such earlier date as determined by the Board or the
Compensation Committee of the Board (the “Committee”); provided that no such
termination shall affect rights earned or accrued under the Plan prior to the
date of termination.

3.

DEFINITIONS


        Wherever used in this Plan, the following terms have the meanings set
forth below:

        “Board” means the Board of Directors of the Company.

        “Change of Control” has the meaning set forth in Section 11.

        “Code” means the Internal Revenue Code of 1986, as amended.

        “Committee” has the meaning set forth in Section 2.

        “Common Stock” means Company common stock ($.10 par value).

        “Company” means General Mills, Inc. and its subsidiaries.

        “Deferred Compensation Account” has the meaning set forth in Section
6(d).

        “Election Form” means a written form provided by the Committee pursuant
to which a Participant may elect the form and timing of distributions with
respect to his or her retainer, Stock Units and dividend equivalents under the
Plan.



--------------------------------------------------------------------------------



        “Fair Market Value” means the average of the intraday high and low price
of the national market composite price of the Common Stock on the applicable
date.

        “Option” has the meaning set forth in Section 7(a).

        “Plan” means the General Mills, Inc. 2006 Compensation Plan for
Non-Employee Directors as set forth herein and as amended.

        “Plan Year” has the meaning set forth in Section 6(a).

        “Separation from Service” or “Separate from Service” means a “separation
from service” within the meaning of Code section 409A.

        “Stock Unit Account” has the meaning set forth in Section 8(a).

        “Stock Units” has the meaning set forth in 8(a).

4.

PARTICIPATION


        Each member of the Board who is not an employee of the Company at the
date compensation is earned or accrued shall be eligible to participate in the
Plan unless prohibited from participating by the terms of their employment (a
“Participant”).

5.

COMMON STOCK SUBJECT TO THE PLAN


        a)       General.   The Common Stock to be issued under this Plan is to
be made available from the authorized but unissued Common Stock, shares of
Common Stock held in the treasury, or Common Stock purchased on the open market
or otherwise. Subject to the provisions of the next succeeding paragraphs, the
maximum aggregate number of shares authorized to be issued under the Plan shall
be 700,000 and the maximum number of shares authorized to be issued under the
Plan in a single Plan Year shall be 160,000.

        Upon forfeiture or termination of Stock Units prior to vesting, the
shares of Common Stock subject thereto shall again be available for awards under
the Plan.

        b)       Adjustments for Corporate Transactions.   If a corporate
transaction has occurred affecting the Common Stock such that an adjustment to
outstanding awards is required to preserve (or prevent enlargement of) the
benefits or potential benefits intended at the time of grant, then in such
manner as the Committee deems equitable, an appropriate adjustment shall be made
to (i) the number and kind of shares which may be awarded under the Plan; (ii)
the number and kind of shares subject to outstanding awards; (iii) the number of
shares credited to a Stock Unit Account; and (iv) the exercise price of
outstanding Options provided that the number of shares of Common Stock subject
to any Option denominated in Common Stock shall always be a whole number. For
this purpose a corporate transaction includes, but is not limited to,



-2-

--------------------------------------------------------------------------------



any dividend or other distribution (whether in the form of cash, Common Stock,
securities of a subsidiary of the Company, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company, issuance of warrants or other rights
to purchase Common Stock or other securities of the Company, or other similar
corporate transaction. Notwithstanding anything in this Section to the contrary,
an adjustment to an Option under this Section 5(b) shall be made in a manner
that will not result in a new grant of an Option under Code Section 409A.

6.

RETAINER


        a)       General.   Each non-employee director shall be entitled to
receive a retainer with respect to each one-year board term, beginning the day
of each annual stockholders’ meeting and ending the day before the succeeding
annual stockholders’ meeting (the “Plan Year”) in an amount determined from time
to time by the Board. Retainers shall be earned and paid at the end of each of
the Company’s fiscal quarters.

        b)       Normal Payment Terms.   The normal payment terms for retainers
are cash in a lump sum. In the absence of an affirmative election to the
contrary, the retainer (or the portion not subject to such elections) shall be
paid 10 business days following the last day of each quarterly period described
above in (a).

        c)       Deferral Elections.   Each Participant may elect an alternative
form (lump sum vs. installments) in which a retainer may be delivered and the
timing for such delivery, pursuant to the terms of Section 9. Participants shall
make such election by filing an irrevocable Election Form with the Committee
before the calendar year in which a Plan Year begins. The election shall apply
to amounts earned in a period described in (a) above that begins during the Plan
Year. Notwithstanding the foregoing, in the first year in which a non-employee
director becomes eligible to participate in the Plan, an election may be made
with respect to services to be performed subsequent to the election, to the
extent permitted under Code section 409A. Such an election must be made on an
Election Form within 30 days after the date the non-employee director becomes
eligible to participate in the Plan.

        d)       Deferred Cash Alternative.   For each Participant who
affirmatively elects to defer receipt of his or her retainers in the form of
deferred cash, the Company shall establish a separate account (a “Deferred
Compensation Account”) and credit such deferred cash compensation into that
Account as of the date the amounts would otherwise be paid. A separate Deferred
Compensation Account shall be established for each Plan Year a Participant makes
such a deferral election. Earnings, gains and losses shall be credited to each
such Deferred Compensation Account based on the rate earned by the fund or funds
selected by the Participant from among funds or portfolios established under the
General Mills, Inc. 401(k) Savings Plan or any other qualified benefit plan
maintained by the Company which the Minor Amendment Committee, or its delegate,
in its discretion, may from time to time establish.



-3-

--------------------------------------------------------------------------------



Distributions from a Deferred Compensation Account shall be made in accordance
with Section 9.

        The Company has established a Supplemental Benefits Trust with Wells
Fargo Bank Minnesota, N.A. as trustee to hold assets of the Company under
certain circumstances as a reserve for the discharge of the Company’s
obligations as to Deferred Compensation Accounts under the Plan and certain
other deferred compensation plans of the Company. In the event of a Change in
Control as defined in Section 11 below, the Company shall be obligated to
immediately contribute such amounts to the trust as may be necessary to fully
fund all Deferred Compensation Accounts payable under the Plan. Any Participant
in the Plan shall have the right to demand and secure specific performance of
this provision. All assets held in the trust remain subject only to the claims
of the Company’s general creditors whose claims against the Company are not
satisfied because of the Company’s bankruptcy or insolvency (as those terms are
defined in the trust agreement). No Participant has any preferred claim on, or
beneficial ownership interest in, any assets of the trust before the assets are
paid to the Participant and all rights created under the trust, as under the
Plan, are unsecured contractual claims of the Participant against the Company.

        e)       Common Stock Alternative.   Each Participant may affirmatively
elect to receive all or a specified percentage of his or her retainers for a
Plan Year in shares of Common Stock, which, if elected, will be issued 10
business days following the last day of each quarterly period during the Plan
Year described above in (a). Only whole numbers of shares will be issued, with
any fractional share amounts paid in cash. For purposes of computing the number
of shares earned each quarter during the Plan Year, the value of each share
shall be equal to the Fair Market Value on the third Business Day preceding the
last day of each quarter described above in (a) during the Plan Year. For the
purposes of this Plan, “Business Day” shall mean a day on which the New York
Stock Exchange is open for trading.

        f)       Death.   Notwithstanding any other provision of the Plan, if a
Participant dies during a Plan Year, the balance of the amount due for the full
quarter in which death occurs shall be payable in full to the Participant’s
estate, in cash, 60 days following the date of death.

7.

NON-QUALIFIED STOCK OPTIONS


        a)       Grant of Options.   Each non-employee director on the effective
date of the Plan (or, if first elected after the effective date of the Plan, on
the date the non-employee director first attends a Board meeting) shall be
awarded an option (an “Option”) to purchase shares of Common Stock, in an amount
determined from time to time by the Board, or its delegate. As of the close of
business on each successive annual stockholders’ meeting after the date of the
original award, each Participant who is re-elected to the Board shall be granted
an additional Option to purchase shares of



-4-

--------------------------------------------------------------------------------



Common Stock. All Options granted under the Plan shall be non-statutory options
not entitled to special tax treatment under Code section 422.

        b)       Option Exercise Price.   The per share price to be paid by the
Participant at the time an Option is exercised shall be 100% of the Fair Market
Value on the date of grant, or on the last date preceding the date of grant on
which the Common Stock was traded.

        c)       Term of Option.   Each Option shall expire ten (10) years from
the date of grant.

        d)       Exercise and Vesting of Option.   Each Option will vest on the
date of the annual stockholders’ meeting next following the date the Option is
granted. Upon vesting, a Participant shall be given the full ten (10) year term
to exercise the Option without regard to whether he or she continues to serve on
the Board. If, for any reason, a Participant ceases to serve on the Board prior
to the date an Option vests, such Option shall be forfeited and all further
rights of the Participant to or with respect to such Option shall terminate.
Notwithstanding the foregoing, if a Participant should die during his or her
term of service on the Board, any vested Option may be exercised by the person
designated in such Participant’s last will and testament or, in the absence of
such designation, by the Participant’s estate, and any unvested Options shall
fully vest and become exercisable upon death for the remainder of the Option’s
full term.

        e)       Method of Exercise.   A Participant exercising an Option shall
give notice to the Company of such exercise and of the number of shares elected
to be purchased prior to 4:30 P.M. CST/CDT on the day of exercise, which must be
a business day at the executive offices of the Company. The exercise price shall
be paid to the Company at the time of such exercise, subject to any applicable
rule or regulation adopted by the Committee:

          (i)        in cash (including check, draft, money order or wire
transfer made payable to the order of the Company);


          (ii)       through the tender of shares of Common Stock owned by the
Participant (by either actual delivery or attestation); or


          (iii)      by a combination of (i) and (ii) above.

To determine the amount of the payment, Common Stock delivered pursuant to (ii)
or (iii) shall have a value equal to the Fair Market Value of the Common Stock
on the date of exercise.

        f)       Non-transferability.   Except as provided by rule adopted by
the Committee, an Option



-5-

--------------------------------------------------------------------------------



shall be non-assignable and non-transferable by a Participant other than by will
or the laws of descent and distribution. A Participant shall forfeit any Option
assigned or transferred, voluntarily or involuntarily, other than as permitted
under this subsection.

8.

STOCK UNITS


        a)       Awards.   On the effective date of the Plan (or, if a
Participant is first elected after the effective date of the Plan, on the date
the Participant first attends a Board meeting) and at the close of business on
each successive annual stockholders’ meeting, each Participant shall be awarded
the right to receive shares of Common Stock (“Stock Units”), subject to vesting
as provided in Section 8(b). Only a Participant who is re-elected to the Board
shall be entitled to a grant under this Section 8(a) of Stock Units awarded at
the close of business on an annual meeting date after the date of the original
grant to Participants. A separate Stock Unit Account will be established for the
Participant each time an award of Stock Units is made.

                   The maximum aggregate number of shares authorized to be
issued under the Plan upon vesting of Stock Unit awards shall be 175,000.
Participants receiving Stock Units will have no rights as stockholders of the
Company with respect to allocations made to their Stock Unit Account(s), except
the right to receive dividend equivalent allocations under Section 8(d).

                   Stock Units may not be sold, transferred, assigned, pledged
or otherwise encumbered or disposed of until such time as share certificates for
Common Stock are issued to the Participants.

        b)       Vesting of Stock Units.   A Participant’s interest in the Stock
Units shall vest on the date of the annual stockholders’ meeting next following
the date of the award of the Stock Units. If, for any reason, a Participant
ceases to serve on the Board prior to the date the Participant’s interest in a
grant of Stock Units vests, such Stock Units shall be forfeited and all further
rights of the Participant to or with respect to such Stock Units shall
terminate. Notwithstanding the foregoing, a Participant who dies while serving
on the Board prior to the vesting of Stock Units shall fully vest in such Stock
Units, effective as of the date of death.

        c)       Election Concerning Receipt of Common Stock.   Each Participant
receiving an award of Stock Units under Section 8(a) may elect the time and form
(lump sum vs. installments) of distribution of Common Stock attributable to such
Stock Units, pursuant to the terms of Section 9. If no affirmative election is
made, all Stock Units shall be paid in shares of Common Stock 10 days following
vesting.

        d)       Dividend Equivalents.   The Participant may also elect to have
dividend equivalents payable on Stock Units paid currently in cash or reinvested
in Stock Units. If the amounts are reinvested, on each dividend payment date for
the Common Stock, the Company will credit each Stock Unit Account with an amount
equal to the dividends that would have been paid had the Stock Units been actual
shares of Common Stock,



-6-

--------------------------------------------------------------------------------



which shall be used to “purchase” additional Stock Units at a price equal to the
Fair Market Value on the dividend date. Such additional Stock Units shall be
distributed at the same time and in the same form as the rest of the Stock Unit
Account balance. If the Participant fails to make an election, the dividend
equivalent amounts shall be paid in cash currently.

        e)       Timing of Elections.   In order to make an election under
Sections 8(c) and/or 8(d) with respect to Stock Units awarded for a Plan Year, a
Participant shall file an irrevocable Election Form with the Committee before
the calendar year in which the Plan Year begins. Notwithstanding the foregoing,
in the first year in which a non-employee director becomes eligible to
participate in the Plan, a deferral election may be made with respect to
services to be performed subsequent to the election, to the extent permitted
under Code section 409A. Such an election must be made on an Election Form
within 30 days after the date the non-employee director becomes eligible to
participate in the Plan.

9.

DISTRIBUTION PROVISIONS FOR DEFERRED CASH AND STOCK UNITS


        The following distribution provisions shall apply to Deferred
Compensation Accounts and Stock Unit Accounts:

        a)       Timing.   Distributions from Deferred Compensation Accounts
shall normally commence at Separation from Service, however, a Participant may
affirmatively elect a specified date for commencement, provided said date is not
later than age 70. The same rule applies to Stock Units which have been deferred
beyond the vesting period described in Section 8(b). Elections as to the timing
of benefit commencement shall be made in accordance with Sections 6 and 8, as
appropriate.

        b)       Form of Distribution.   Distributions shall normally be made in
a lump sum. However, a Participant may affirmatively elect to receive
substantially equal annual installments over a period of up to 10 years. Such
elections shall be made in accordance with Sections 6 and 8, as appropriate.

        c)       Manner of Distribution.   Amounts credited to Deferred
Compensation Accounts shall be paid in cash. Amounts credited to Stock Unit
Accounts shall be paid in Common Stock based on the number of Stock Units
credited to the Stock Unit Account and paid in cash equal to any dividend
equivalent amounts which had not been used to “purchase” additional Stock Units.

        d)       Distribution Upon Death.   Notwithstanding any elections by a
Participant or provisions of the Plan to the contrary, if a Participant dies
before full distribution of a Deferred Compensation Account or Stock Unit
Account, such accounts shall be distributed to the Participant’s estate in a
lump sum 60 days following the date of death.

        e)       Changes in Time or Form of Distribution.   A Participant who
has elected to have an Account payable as of a specified date in (a) above (but
not a Participant who



-7-

--------------------------------------------------------------------------------



has elected Separation from Service as the payment timing) may make any number
of subsequent elections to change the time of commencement and/or form (lump sum
vs. installments) of a distribution; provided, however, that such an election
shall be effective only if all of the following conditions are satisfied:

          (i)        the election may not take effect until at least twelve (12)
months after the date on which the election is made;


          (ii)        a distribution may not be made earlier than at least five
(5) years from the date the distribution would have otherwise been made;


          (iii)        the election must be made at least twelve (12) months
before the specified date; and


          (iv)        the newly elected specified commencement date may not be
beyond the Participant’s 70th birthday and no new election may be made after the
Participant’s 65th birthday.


For purposes of elections made under this Section, installment distributions
shall be treated as a single distribution.

        g)       Permitted Payment Delays.   Notwithstanding any provision of
this Plan to the contrary, any distribution to a Participant under the Plan
shall be delayed upon the Committee’s determination that one or more of the
following events may occur:

          (i)        the making of the payment would violate a term of a loan
agreement to which the Company is a party, or other similar contract to which
the Company is a party, and such violation would cause material harm to the
Company; or


          (ii)        the making of the payment would violate Federal securities
laws or other applicable law;


provided, that any payment subject to this Section 9(g) shall ultimately be paid
in accordance with Code section 409A.

        h)       Payment Acceleration.   If amounts deferred under the Plan must
be included in a Participant’s income under Code section 409A prior to the
scheduled distribution of such amounts, distribution of such amount shall be
made to the Participant.

10.

CHANGE OF CONTROL


        Notwithstanding a Participant’s election or provisions of the Plan to
the contrary, upon the occurrence of a “Change of Control” (as defined in
Section 11), all Options and Stock Units shall fully and immediately vest, and
shall be exercisable or paid pursuant to the terms of the Plan that are
otherwise applicable. If the Change of



-8-

--------------------------------------------------------------------------------



Control is also a “change in control” as defined under Code section
409A(a)(2)(A)(v) and official guidance thereunder, all Stock Unit Accounts shall
be distributed in a single payment 30 days following such Change of Control.

11.

ADMINISTRATION


        The Plan shall be administered by the Committee. The Committee shall
have full power to interpret the Plan, formulate additional details and
regulations for carrying out the Plan and amend, modify or terminate the Plan as
from time to time it deems proper and in the best interests of the Company,
provided that after a “Change of Control” no amendment, modification of or
action to terminate the Plan may be made which would affect compensation earned
or accrued prior to such amendment, modification or termination without the
written consent of a majority of Participants determined as of the day before a
“Change of Control.” Any decision or interpretation adopted by the Committee
shall be final and conclusive. A “Change of Control” means:

        a)       The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “1934 Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of voting securities of
the Company where such acquisition causes such Person to own 20% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (1), the following acquisitions shall not be deemed to result in a
Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction that complies with clauses (i), (ii) and (iii) of subsection (3)
below; and provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Voting Securities reaches or exceeds 20% as a result of a
transaction described in clause (i) or (ii) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company,
such subsequent acquisition shall be treated as an acquisition that causes such
Person to own 20% or more of the Outstanding Company Voting Securities; or

        b)       Individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or



-9-

--------------------------------------------------------------------------------



        c)       The approval by the shareholders of the Company of a
reorganization, merger, consolidation, sale or other disposition of all or
substantially all of the assets of the Company (“Business Combination”) or, if
consummation of such Business Combination is subject, at the time of such
approval by shareholders, to the consent of any government or governmental
agency, the obtaining of such consent (either explicitly or implicitly by
consummation); excluding, however, such a Business Combination pursuant to which
(i) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business combination of the Outstanding Company Voting
Securities, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

        d)        Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

12.

GOVERNING LAW


        The validity, construction and effect of the Plan and any such actions
taken under or relating to the Plan shall be determined in accordance with the
laws of the State of Delaware and applicable Federal law.

13.

NOTICES


        Unless otherwise notified, all notices under this Plan shall be sent in
writing to the Company, attention Corporate Compensation, P.O. Box 1113,
Minneapolis, Minnesota 55440. All correspondence to the Participants shall be
sent to the address which is their recorded address as listed on the election
forms.



-10-

--------------------------------------------------------------------------------



14.

PLAN TERMINATION


        Upon termination of the Plan, distribution of Deferred Compensation
Accounts and Stock Unit Accounts shall be made as described in Section 9, unless
the Committee determines in its sole discretion that all such amounts shall be
distributed upon termination in accordance with the requirements under Code
section 409A.

15.

COMPLIANCE WITH CODE SECTION 409A


        It is intended that this Plan shall comply with the provisions of Code
section 409A and the Treasury regulations relating thereto so as not to subject
the Participants to the payment of additional taxes and interest under Code
section 409A. In furtherance of this intent, this Plan shall be interpreted,
operated and administered in a manner consistent with these intentions.

















-11-

--------------------------------------------------------------------------------